

 
 

--------------------------------------------------------------------------------

 















STOCK PURCHASE AND SALE AGREEMENT






CONCERNING SHARES OF






CANCER THERAPEUTICS, INC.
a Delaware corporation




AND


CANCER THERAPEUTICS, INC.
a Utah corporation






BETWEEN




DR. ROBERT OLDHAM


AND


CANCER THERAPEUTICS, INC.
a Delaware corporation








July___, 2007

 
 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AND SALE AGREEMENT


This Stock Purchase and Sale Agreement (this “Agreement”) is entered into as of
the ___t day of July 2007, by and between Cancer Therapeutics, Inc., a Delaware
corporation (“CTI”), and Dr. Robert  Oldham, an individual (“Dr. Oldham”).  CTI
and Dr. Oldham are referred to collectively herein as the “Parties.”


Dr. Oldham holds a certain number of shares of capital stock of CTI.


This Agreement contemplates a transaction in which CTI will redeem from Dr.
Oldham, and Dr. Oldham will tender to CTI, 28,211 shares of common stock of CTI
held by Dr. Oldham (“CTI Shares”).  In exchange for the CTI Shares, Dr. Oldham
will accept from CTI, and CTI will transfer to Dr. Oldham, 100 shares of common
stock of Cancer Therapeutics, Inc, a Utah corporation. (“CTI Utah Shares”).


Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.


1.  Definitions.


“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, damages, dues, penalties, fines, costs, amounts paid in
settlement, Liabilities, obligations, Taxes, liens, losses, expenses, and fees,
including court costs and reasonable attorneys’ fees and expenses.


“Closing” has the meaning set forth in §2(c) below.


“Confidential Information” means any information concerning the transactions
referred to herein and the businesses and affairs of CTI that is not already
generally available to the public.


“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.


“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest.


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).


“Securities Act” means the Securities Act of 1933, as amended.


“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, excise, severance, stamp, occupation, premium, windfall
profits, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto.


2.   Purchase and Sale of Shares.  On and subject to the terms and conditions of
this Agreement, Dr. Oldham hereby redeems the CTI Shares in exchange for the CTI
Utah Shares, and CTI hereby accepts said redemption from Dr. Oldham and in
exchange delivers to Dr. Oldham the CTI Utah

 
 

--------------------------------------------------------------------------------

 

3.  Shares.  Within thirty (30) days following the closing of the transactions
contemplated herein (“Closing”), CTI will deliver to Dr. Oldham a certificate in
the name of Robert K. Oldham representing the CTI Utah Shares, and Dr. Oldham
will deliver to CTI the redeemed CTI Shares.


4.  Representations and Warranties Concerning Transaction.


(a)   Dr. Oldham’s Representations and Warranties.  Dr. Oldham represents and
warrants to CTI that the statements contained in this §3(a) are correct and
complete as of the date of this Agreement.


(i)  Ownership.  Dr. Oldham owns the CTI Shares.


(ii)  Non-contravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) conflict with, result in a breach of, constitute a default under, result in
the acceleration of , create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which Dr. Oldham is a party or by
which it is bound or to which any of its assets is subject, or (B) result in the
imposition or creation of a Lien upon or with respect to the CTI Shares.


(iii)  Brokers’ Fees.  Dr. Oldham has no Liability or obligation to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.


(iv)  Investment.  Dr. Oldham (A) understands that the CTI Utah Shares have not
been, and will not be, registered under the Securities Act, or under any state
securities laws, and are being offered and sold in reliance upon federal and
state exemptions for transactions not involving any public offering, (B) is
acquiring the CTI Utah Shares solely for his own account for investment
purposes, and not with a view to the distribution thereof, (C) has received
certain information concerning CTI Utah and has had the opportunity to obtain
additional information as desired in order to evaluate the merits and the risks
inherent in holding the CTI Utah Shares, (D) is able to bear the economic risk
and lack of liquidity inherent in holding the CTI Utah Shares, and (E) is an
Accredited Investor.


(v)  CTI Shares.  Dr. Oldham holds of record and owns beneficially the CTI
Shares free and clear of any restrictions on transfer (other than any
restrictions under the Securities Act and state securities laws), Taxes, Liens,
options, warrants, purchase rights, contracts, commitments, equities, claims,
and demands.  Dr. Oldham is not a party to any option, warrant, purchase right,
or other contract or commitment that could require Dr. Oldham to sell, transfer,
or otherwise dispose of the CTI Shares (other than this Agreement). Dr. Oldham
is not a party to any voting trust, proxy, or other agreement or understanding
with respect to the voting of the CTI Shares.


(b)  CTI’s Representations and Warranties.  CTI represents and warrants to Dr.
Oldham that the statements contained in this §3(b) are correct and complete as
of the date of this Agreement and will be correct and complete as of the Closing
Date.


(i)  Organization of CTI.  CTI is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation.

 
 

--------------------------------------------------------------------------------

 



(ii)  Authorization of Transaction.  CTI has full power and authority (including
full corporate or other entity power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder.  This Agreement constitutes
the valid and legally binding obligation of CTI, enforceable in accordance with
its terms and conditions.  CTI need not give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any government or
governmental agency in order to consummate the transactions contemplated by this
Agreement.  The execution, delivery, and performance of this Agreement and all
other agreements contemplated hereby have been duly authorized by CTI.


(iii)  Non-contravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which CTI is subject or any provision of its
charter, bylaws, or other governing documents or (B) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which CTI is a party or by which it is bound or to which any of
its assets is subject.


(iv)  Brokers’ Fees.  CTI has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Dr. Oldham could become liable or
obligated.


5.  Representations and Warranties Concerning CTI.


(a)  Organization, Qualification, and Corporate Power.  CTI is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation.  CTI is duly authorized to conduct business and is in good
standing under the laws of each jurisdiction where such qualification is
required.  CTI has full corporate power and authority and all licenses, permits,
and authorizations necessary to carry on the businesses in which it is engaged
and to own and use the properties owned and used by it.  CTI is not in default
under or in violation of any provision of its memorandum and articles.


(b)  Non-contravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which CTI is subject or any provision of its
memorandum and articles or (ii) conflict with, result in a breach of, constitute
a default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
CTI is a party or by which it is bound or to which any of its assets is subject
(or result in the imposition of any Lien upon any of its assets).  CTI does not
need to give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order for the
Parties to consummate the transactions contemplated by this Agreement.


(c)  Brokers’ Fees.  CTI has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.


(d)  Title to Assets.  CTI has good and marketable title to, or a vlid leasehold
interest in, the properties and assets used by it in the operation of its
business.


6.  Post-Closing Covenants.  The Parties agree as follows with respect to the
period following the Closing.


(a)  General.  In case at any time after the Closing any further action is
necessary to carry out the purposes of this Agreement, each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) as any other Party reasonably may request, all at the
sole cost and expense of the requesting Party.


(b)  Confidentiality.  The Parties will treat and hold as such all of the
Confidential Information, refrain from using any of the Confidential Information
except in connection with this Agreement, and deliver promptly to the other
party or destroy, at the request and option of the other party, all tangible
embodiments (and all copies) of the Confidential Information which are in its
possession.


(c)  CTI Utah Shares.  The certificate representing the CTI Utah Shares shall be
imprinted with a legend substantially in the following form:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “SECURITIES ACT”) AND MAY NOT BE OFFERED, SOLD, OR OTHERWISE
TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE
SECURITIES ACT OR, IN THE OPINION OF COUNSEL IN FORM AND SUBSTANCE AND
SATISFACTORY TO THE ISSUER OF THE SECURITIES, SUCH OFFER, SLAE, TRANSFER,
PLEDGE, OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.


Dr. Oldham, if desiring to transfer the CTI Utah shares must furnish CTI Utah
with (i) a written opinion satisfactory to CTI Utah in form and substance from
counsel satisfactory to CTI Utah by reason of experience to the effect that the
holder may transfer the CTI Utah Shares as desired without registration under
the Securities Act.


7.  Miscellaneous.


(a)  No Third-Party Beneficiaries.  This Agreement shall not confer any rights
or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.


(b)  Entire Agreement.  This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.


(c)  Succession and Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of CTI and Dr. Oldham; provided, however, that either Party may (i) assign any
or all of its rights and interests hereunder to one or more of its affiliates.


(d)  Counterparts.  This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 
 

--------------------------------------------------------------------------------

 



(e)  Headings.  The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


(f)  Notices.  All notices, requests, demands, claims, and other communications
hereunder will be in writing.  Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) three business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (iii) one business day
after being sent to the recipient by facsimile transmission or electronic mail,
or (iv) seven business days after being mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, and addressed to
the intended recipient as set forth below:


If to Dr. Oldham:
If to CTI:
 
10757 South River Front Parkway, Suite 125
 
South Jordan, Utah 84095
   
Telefax
Telefax +1 801 816 2599



Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.


(g)  Governing Law.  This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Utah without giving effect to
any choice or conflict of law provision or rule.


(h)  Amendments and Waivers.  No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by CTI and Dr.
Oldham.  No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such default, misrepresentation, or breach of warranty or
covenant.


(i)  Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.


(j)  Expenses.  Each of CTI, Dr. Oldham, and CTI Utah will bear its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby.


(k)  Specific Performance.  Each Party acknowledges and agrees that the other
Parties would be damaged irreparably in the event any provision of this
Agreement is not performed in accordance with its specific terms or otherwise is
breached, so that a Party shall be entitled to injunctive relief to prevent
breaches of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in addition to any other remedy to which such Party
may be entitled, at law or in equity.


(l)  Submission to Jurisdiction.  Each of the Parties submits to the
jurisdiction of any state or federal court sitting in Salt Lake County, State of
Utah, in any action or proceeding arising out of

 
 

--------------------------------------------------------------------------------

 

or relating to this Agreement and agrees that all claims in respect of the
action or proceeding may be heard and determined in any such court.  Each of the
Parties waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety, or other security
that might be required of any other Party with respect thereto.


*****
    IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first above written.


Cancer Therapeutics,
Inc.                                                                                     Dr.
Robert Oldham






By:
____________________________________                                       ___________________________________
Chene Gardner
Director





 
 

--------------------------------------------------------------------------------

 
